Citation Nr: 0816648	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1975.  He was born in 1948.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran had initially also claimed entitlement to service 
connection for residuals of a chest injury and bilateral shin 
splint fractures.  However, he did not pursue either on his 
Substantive Appeal or in other correspondence of record in 
which he identified the current appellate issues, and neither 
is now before the Board for appellate review.

The veteran has service connection for post-traumatic 
arthritis of the left knee joint, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bilateral defective hearing, rated as noncompensably 
disabling.  During the course of the current appeal, the 
veteran was held to be entitled to nonservice-connected 
pension benefits.  Any issues raised in the interim with 
regard to the payment of "greater" benefits is not part of 
the current appellate consideration.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
chronic low back disability of service origin, or that any 
low back disorder to include arthritic changes was manifested 
during the first post-service year, or is due to other 
service-connected disability. 

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a right 
knee disability of service origin, or that any right knee 
disorder to include arthritic changes was manifested during 
the first post-service year, or is due to other service-
connected disability. 

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
chronic bilateral ankle disability of service origin, or that 
any bilateral ankle disorder to include arthritic changes was 
manifested during the first post-service year, or is due to 
other service-connected disability. 

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
chronic bilateral hip disability of service origin, or that 
any bilateral hip disorder to include arthritic changes was 
manifested during the first post-service year, or is due to 
other service-connected disability. 



CONCLUSIONS OF LAW

1.  A chronic low back disorder to include arthritis was not 
incurred in or aggravated by service, is not due to service-
connected disability, and may not be presumed to have been 
incurred in aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  A chronic right knee disorder to include arthritis was 
not incurred in or aggravated by service, is not due to 
service-connected disability, and may not be presumed to have 
been incurred in aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

3.  A chronic bilateral ankle disorder to include arthritis 
was not incurred in or aggravated by service, is not due to 
service-connected disability, and may not be presumed to have 
been incurred in aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

4.  A chronic bilateral hip disorder to include arthritis was 
not incurred in or aggravated by service, is not due to 
service-connected disability, and may not be presumed to have 
been incurred in aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Veterans Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all elements of a claim.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his claim for service connection in June 
2003.  Throughout, extensive development was undertaken and 
correspondence sent to the veteran with regard the 
requirements to support his claims and related matters.  He 
filed his notice of disagreement (NOD) in February 2004.  He 
was sent explanatory letters, and an SOC and SSOCs were 
issued and additional correspondence was sent to the veteran, 
including a Dingess letter in March 2006.  He timely filed a 
Substantive Appeal on a VA Form 9.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, 20 Vet. App. at 543.  He was advised of 
his opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In the aggregate, the veteran has demonstrated actual 
knowledge of and has acted on the information and evidence 
necessary to substantiate the pending claim.  Moreover, the 
claimant has not demonstrated any error in VCAA notice and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  Neither has he suggested 
in any way that there is any prejudice due to a lack of 
proper VA notice or assistance.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development on this issue.  
Such a remand would result in imposing additional burdens 
unnecessarily on VA with no additional benefit flowing to the 
veteran.  The Veterans Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b).  

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the non-service-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)(2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Veterans Court has held that, in order to prevail on the 
issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, however, it is the Board's responsibility to assess 
the credibility, and therefore the probative value, of the 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
its findings and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may serve 
to support a claim for service connection, however, by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Factual Background and Analysis

The veteran's primary argument is that his service-connected 
left knee disorder has caused and/or contributed to the 
problems he has in multiple other joints.

Except for his left knee, for which he already has service 
connection, the veteran's service records show no complaints 
or findings of any injury or disability involving his back, 
right knee, either hip or either ankle including at 
separation.

After the veteran filed his initial claim in 2003, records 
from all of the sources he has named were obtained, including 
VA, private facilities and Social Security Administration 
(SSA).  These are all in the file and have been reviewed in 
connection with this appeal.

The initial post-treatment records commence in 2001 and cite 
complaints and care for a number of physical disabilities 
including relating to various joints.  He had low back pain 
in 2002.  He has had problems with other joints since that 
time.  Treatment records in 2005 showed left knee aching and 
the wearing of a knee brace for the giving way and locking of 
the knee.

A special VA orthopedic evaluation was undertaken in June 
2006 to provide an expert medical assessment of his 
conditions and render an opinion as to whether any of these 
disabilities are due to or have been aggravated by his left 
knee disability.  The clinical findings were reported in 
detail.  The examiner concluded that:

In my opinion, the veteran has minimal 
degenerative arthritis of both knees but 
he does not have any indication of 
meniscal damage and he does not have any 
indication of ligamentous damage.  He 
showed normal flexion of 140 degrees 
while lying on his back after he got on 
the table.  He forcefully would not allow 
me to flex and extend the knees 
bilaterally.  This is not an indication 
of knee pain.  Knee pain causes weakness 
and not strength.  My personal feeling is 
that this veteran has minimal if any knee 
pain bilaterally.  Certainly the knee 
pain does not contribute or would not 
contribute to any kind of back or neck 
problems.  

In my opinion the right knee problem is 
not due to or contributed to by the left 
knee problems.  In my opinion the left 
knee problem is minimal and it is not 
disabling.

The veteran also underwent a special VA neurological 
examination in June 2006.  At this examination, the VA 
examiner noted that the veteran had a history of peripheral 
neuropathy as well as a history of degenerative disc disease 
involving the lumbosacral spine, status post surgery, with 
residual chronic low back pain; and bilateral lower extremity 
radicular symptoms; and a history of degenerative disc 
disease involving the cervical spine with chronic mild 
cervical stiffness and upper extremity radicular symptoms.  
The examiner noted the veteran's contention with regard to 
having injured his back in service, but noted the lack of 
information therein, and concluded that any current back 
problems were not of service origin.

Extensive VA and SSA records are in the file relating to 
ongoing treatment particularly since 2002 for various 
disabilities including the low back.

On special VA examination in January 2008, the veteran was 
diagnosed with degenerative disc disease of the lumbar spine, 
bilateral ankle and hip tendonitis and right knee 
degenerative arthritis.   The examiner concluded that the low 
back, right knee, bilateral hip and bilateral ankle 
disabilities including arthritic changes were not of service 
origin, had not been present for some time thereafter, and 
had not been in any way impacted by or caused by his left 
knee arthritis for which he has service connection.

In summary, the Board finds that the competent and probative 
evidence of record preponderates against a finding that the 
veteran has a low back, right knee, bilateral hip or 
bilateral ankle disability of service origin and such may not 
be presumed under any theory of entitlement.  None of these 
disabilities was shown in service or for decades thereafter.  
There also is no competent evidence in the post-service 
medical evidence, including a credible medical opinion, to 
associate any of the veteran's claimed disabilities with his 
service-connected left knee disability.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Additional evidence in support of the veteran's claims is his 
own lay assertions.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

Entitlement to service connection for a chronic low back 
disability is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


